DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed August 6th, 2021 has been entered. Claims 16, 18-20 and 22-33 are pending. Claims 16, 18 and 32 have been amended, and claims 17 and 21 have been canceled by the Applicant. Applicant’s amendments have overcome the claim objections.
Claim Objections
Claims 16 and 22 are objected to because:
Claim 16, lines 7-8, “a linearly movable manner” should be –the linearly movable manner-.
Claim 22, line 2, “a collar” should be –the collar-.
Claim 22, line 3, “a linearly displaceable manner” should be –the linearly displaceable manner-.
 Appropriate correction is required.
Claim Rejections 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 18-20, 22-23 and 25-32 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kitamura et al, US 5191180 [Kitamura].
Regarding claim 16, Kitamura discloses (fig. 3) an electrical switching device, comprising:
a switching contact piece (6);

a kinematic chain (13) for driving said switching contact piece (6), said kinematic chain (13) fluid- tightly penetrating said first encapsulation housing (36) in a linearly movable manner, said kinematic chain (13) being guided at said first encapsulation housing (36) in a linearly movable manner, said kinematic chain (13) being guided at said first encapsulation housing (36) in a linearly movable manner and said kinematic chain (13) being guided in said collar (40) in a linearly displaceable manner.
Regarding claim 18, Kitamura further discloses where said kinematic chain (13) includes a switching rod (12) guided at said first encapsulation housing (36) in linearly movable manner.
Regarding claims 19 and 20, Kitamura further discloses a reversibly deformable section (38) linearly sealing said kinematic chain (13) at said first encapsulation housing (36), of claim 19; and where said reversibly deformable section (38) is a bellows [col. 6, line 36].
Regarding claim 22, Kitamura further discloses where said first encapsulation housing (36) includes a collar (40) in which said switching rod (12) is guided in a linearly displaceable manner.
Regarding claim 23, Kitamura further discloses where said collar (40) is part of a pocket in said first encapsulation housing (36).
Regarding claim 25, Kitamura further discloses where said collar (40) protrudes into a flange opening (37) of said first encapsulation housing (36).
Regarding claim 26, Kitamura further comprises a reversibly deformable section (38) linearly sealing said kinematic chain (13) at said first encapsulation housing (36), said reversibly deformable section (38) extending between said switching rod (12) and said collar (40).
Regarding claim 27, Kitamura further discloses where said switching rod (12), said reversibly deformable section (38) and said collar (40) are oriented coaxially relative to one another.

Regarding claim 29, Kitamura further comprises a second encapsulation housing (2) surrounded by said first encapsulation housing (36), a first pressure (gas) prevailing in said first encapsulation housing (36), a second pressure (vacuum) prevailing in said second encapsulation housing (2), and said first and second pressures differing from one another.
Regarding claim 30, Kitamura further comprises a second encapsulation housing (2) surrounded by said first encapsulation housing (36), a first pressure (gas) prevailing in said first encapsulation housing (36), a second pressure (vacuum) prevailing in said second encapsulation housing (2), and said first pressure (gas) being higher than or identical to said second pressure (vacuum).
Regarding claim 31, Kitamura further comprises a second encapsulation housing (2) surrounded by said first encapsulation housing (36), a first pressure (gas) prevailing in said first encapsulation housing (36), a second pressure (vacuum) prevailing in said second encapsulation housing (2), and a pressure (atmospheric) surrounding said first encapsulation housing (36) is lower than said first pressure (gas), and said pressure (atmospheric) surrounding said first encapsulation housing (36) being higher than said second pressure (vacuum).
Regarding claim 32, Kitamura further discloses where said kinematic chain (13) includes a knee lever transmission controlling said switching rod (12).
Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Chyla et al, US 7650816 [Chyla].
Regarding claim 24, Kitamura fails to disclose wherein said pocket includes a modifiable partition.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket partition of Kitamura with the inclusion of the structural support section of Chyla, thereby providing a means for guiding the switching rod in a linear manner.
Regarding claim 33, Kitamura discloses the claimed invention, except wherein said knee lever transmission of said kinematic chain is in an extended position in a switched-on state of the electrical switching device.
Chyla shows (fig.1) an electrical switching device (1) comprising a knee lever transmission (8) of a kinematic chain is in an extended position (implicitly straighten out when contacts are in a closed state) in a switched-on state of the electrical switching device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kinematic chain of Kitarnura with the teaching of Chyla, thereby providing a lever arrangement that assist with contact pressure between the contact points.
Response to Arguments
Applicant's arguments filed August 6th, 2021 have been fully considered but they are not persuasive.
Applicant essentially argues that, Kitamura, provided no specific linear guidance of the rod.
Examiner cannot concur with the Applicant, because although Kitamura does not explicitly disclose the word “linear guidance” according to Applicant’s definition, it is implicitly disclose that  Kitamura’s kinematic chain (13) include a rod (41) movable in a linearly manner, similar to Applicant’s invention. Examiner noted that Applicant recognizes that, a guidance of the kinematic chain (13) is provided so that an indirect support or guidance of the rod (12, 32) is present. Therefore, this would implies that guidance of the kinematic chain is achieved.

Examiner notes that the claim makes no specific stipulation regarding a bellows or a hollow cylinder; therefore, Applicant’s argument is not commensurate in scope with the claim.
Applicant further argues in essence that Kitamura discloses no guidance of a kinematic chain through a collar on one of the tanks.
Examiner disagrees with the Applicant assertion because Kitamura clearly teaches or shows (fig.3) a kinematic chain (13) through a collar (40) on one of a tank (36), thereby satisfying the requirements of the claim.
Applicant finally argues that Chyla also does not disclose any collar for guidance.
This argument is not persuasive because Chyla clearly discloses (fig.1) a similar electrical device (1) having a collar (wall partition) sealing housing (4) from housing (5) and surrounding the driving rod of movable contact (2). One of ordinary skill in the art would recognized that the teaching of the wall partition of Chyla would effectively provide the collar desired by Kitamura, and therefore in combination with Chyla satisfy the claimed invention.
 Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833